FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 13, 2022

                                            No. 04-22-00580-CV

                                       IN RE Rosa Elena GOMEZ

                                     Original Mandamus Proceeding1


                                               ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

       On September 8, 2022, relator filed a petition for writ of mandamus and an emergency
motion for temporary relief pending final resolution of the petition for writ of mandamus. This
court believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than September 28, 2022. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

         Relator’s request for temporary relief is GRANTED IN PART. The following portions
of the decretal paragraphs in the trial court’s June 29, 2022 “Modified Temporary Orders” are
STAYED pending further order of this court:

                 IT IS ORDERED that ROSA ELENA GOMEZ is removed as the conservator
                 with the exclusive right to determine the residence of the children . . . .

                 IT IS ORDERED that JOSE LEONARDO MAGANA, as a parent temporary
                 joint managing conservator, shall have the following rights and duty: the
                 exclusive right to determine the residence of the children.

                 IT IS FURTHER ORDERED that JOSE LEONARDO MAGANA shall have the
                 exclusive right to designate the children’s primary residence.

       The remaining paragraphs in the trial court’s June 29, 2022, Modified Temporary Orders
remain in effect.


1This proceeding arises out of Cause No. 2019-EM5-00713, styled In the Interest of E.E.G, a Child, pending in the
408th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding.
                                                       FILE COPY

It is so ORDERED on September 13, 2022.

                                          PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT